department of the treasury internal_revenue_service washington d c 0o4 050l1 contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division pate nov uniform issue list legend m n o m dear applicant this letter is in reply to the letter from m dated date in which m requested certain rulings with respect to its establishment and operation of a wholly-owned for-profit taxable subsidiary m is a trade_association recognized by the internal_revenue_service as exempt from federal_income_tax under sec_501 of the internal_revenue_code m states that it represents firms in the m trade in a two state area and that its primary source_of_income is from membership fees as a benefit to its members m provides a weekly bulletin of m projects insurance services safety services labor relations plan rooms legislation lobbying workforce development national membership standard forms documents membership roster and buying guide and public relations m states that it maintains plan rooms service offices throughout its two state area that includes hundreds of plans and specifications on public and private m projects to minimize the time and expense incurred by m’s members in traveling to m’s plan rooms m contacted n to discuss the offering of plans and specifications via the internet the project n is a for profit organization that is not connected to m members and non-members and that the subscription fees generated by the project could result in substantial income for both m and n related to its trade_or_business and thus subject_to taxation as unrelated_business_income m formed o to serve as the focal point for the majority of the activities related to the project m realized that the project could benefit both its m states that because this income would not be o was incorporated as a for-profit corporation and m owns all of o’s issued and outstanding shares m initially capitalized o with a certain amount of money and has advanced o funds to pay for its initial operating_expenses m states that o will lease office space from m in an amount that reflects the fair_market_value of the space o’s financial_accounting and tax records are separately maintained from m m states that o’s board_of directors includes m’s current president none of o’s other directors are officers directors or employees of m none of o’s officers also serve as m’s officers m states that o will lease its administrative and management employees from m and that these employees will carry out among other things budgeting human resources operations product development and marketing services for o o will pay m a fee to lease these employees which will equal a portion of the salaries and related employee costs they receive from m among other things the fee will take into consideration the percentage of time each employee works for o n and o entered into a partnering agreement pursuant to which n maintains a website housing content consisting of plans for publicly bid m projects in m’s two state area internet plan room the internet plan room can be accessed only by subscribers who sign up with n and pay the appropriate site access fees advertising certain jobs subscription to the internet plan room includes access to the on line bulletin finally under the partnering agreement n will develop and maintain a section of its website housing content consisting of privately bid m projects which can be accessed only by invitation private m office the organization or entity placing the project for bid would pay n a fee for maintaining its private m office m’s members as well as non-members can subscribe to any of the internet services provided by n in addition n maintains on on line bulletin under the partnering agreement o is responsible for harvesting information for the internet plan room and the on line bulletin entering this data into the website software and coordinating with various entities to ship their plans and specifications for scanning o also shares responsibility with n for marketing the website and recruiting subscribers o makes office space available to n’s employees who perform marketing and sales functions for the internet plan room and related components of the website o provides n information related to plans for the internet plan room and on line bulletin o will contract with m to harvest this information because m currently collects similar information for the plan rooms service offices it maintains m will charge o a fee based on the amount it costs m to collect and process this information n and o have entered into a revenue sharing relationship whereby n splits with o a portion of n’s revenue from the internet plan room and private m offices as well as any revenue generated by n from other products that m helped n develop the percentage of revenue shared with o may vary based upon a number of factors including the number of subscribers to the various internet services total revenues and other factors once revenue sharing begins o expects to retain all payments received by n to fund o’s continued operations however in the future it is anticipated that revenues will exceed operational expenses and the excess revenues not required for o’s operation could be paid to m o’s sole shareholder as a dividend m states that it does not anticipate reducing membership fees as a result of the dividend income nor does it expect a decrease in other sources of support related to its exempt purposes m has requested rulings that the formation and operation of o will not jeopardize m’s tax exempt status under sec_501 of the code the earnings_of o will not be attributed to m and considered unrelated_business_income and the dividend income m receives from o will not be unrelated taxable_income subject_to the tax imposed under sec_511 of the code sec_501 of the code provides for the exemption from federal_income_tax of business_leagues chambers_of_commerce real-estate boards or boards_of_trade not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions and modifications sec_512 of the code provides that the modifications referred to in sec_512 include the exclusion of all dividends sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the function constituting the basis of its exemption sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and itis substantially related only if the causal relationship is a substantial one the regulation continues that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes for federal_income_tax purposes a parent_corporation and its subsidiary are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities 319_us_436 431_f2d_227 cir that is where a corporation is organized with the bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes britt supra pincite however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded krivo industrial supply co v national distillers and chemical corp 438_f2d_1098 cir a the statutes regulations and cases cited above make it clear that a determination of whether the formation of a for-profit subsidiary will jeopardize the exempt status of an organization described in sec_501 of the code is based on the facts and circumstances of the subsidiary’s formation and operations the activities of a separately incorporated subsidiary ordinarily cannot be attributed to its parent organization unless the facts provide clear_and_convincing evidence that the subsidiary is in reality an integral part of the parent the facts in this ruling_request as set forth above show that o is organized for a bona_fide business_purpose and is managed by a board_of directors independent from its parent any dividend income m may receive from o is specifically excluded from the definition of unrelated_business_taxable_income pursuant to sec_512 accordingly based on the facts and circumstances concerning m’s proposed establishment and operation of a wholly-owned for-profit taxable subsidiary as stated above we tule that the formation and operation of o will not jeopardize m's tax exempt status under sec_501 of the code the earnings_of o will not be attributed to m and will not be considered unrelated_business_income to m and the dividend income m receives from o will not be unrelated taxable_income to m or be subject_to the tax imposed under sec_511 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the tax exempt and government entities te_ge customer service office because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records a copy of this ruling is being forwarded to the te_ge customer service office except as we have specifically ruled herein we express no opinion as to the consequences of these transactions under the cited provisions or under any other provisions of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter e if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed terrell m barkovsky manager exempt_organizations technica group
